Citation Nr: 1326268	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  12-13 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating greater than 10 percent prior to March 15, 2011, for a left knee disability.  

(The issues of entitlement to service connection for back disability and left shoulder disability are addressed in a separate document.)


REPRESENTATION

Appellant represented by:	Michael Steinberg, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from February 1980 to July 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a rating greater than 10 percent for the left knee disability.  In a March 2011 decision, the RO granted a temporary total evaluation from March 15, 2011, through April 2012, for convalescence following a total knee replacement, and a 30 percent rating for the left knee disability, status post total knee replacement, from May 1, 2012.  In May 2011, the Veteran expressed disagreement with the date of the staged increase, contending that the 30 percent rating was warranted prior to May 1, 2012.  The Veteran subsequently perfected an appeal with respect to the issue of entitlement to a rating greater than 10 percent prior to March 15, 2011.  

In May 2012, the Veteran reported disagreement with the award of a 30 percent rating from May 1, 2012; previous statements only indicated a disagreement with the rating prior to March 15, 2011.  In April 2013, a statement of the case (SOC) was issued with respect to the issue of entitlement to a rating greater than 30 percent from May 1, 2012.  The record before the Board does not show that the Veteran has perfected an appeal with respect to the rating assigned from May 1, 2012.


REMAND

On his substantive appeal, the Veteran requested a hearing before the Board at his local regional office , i.e. a Travel Board hearing.  

Since Travel Board hearings are scheduled by the RO, this case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for the desired Travel Board hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


 
_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

